Press Release For immediate release InvescoLtd. Announces April 30, 2011 Assets Under Management Investor Relations Contact: Jordan Krugman404-439-4605 Media Relations Contact: Doug Kidd 404-479-2922 Atlanta, May 10, 2011 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $668.6 billion, an increase of 4.2% month over month. This increase in AUM was driven by positive net flows, market returns and foreign exchange. FX increased AUM by $5.8 billion during the month.Total average assets for the quarter through April 30 were $651.1 billion and average assets excluding ETF, UIT and Passive for the quarter through April 30 were $556.7 billion. Total Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market Alternatives Apr 30, 2011 (a) $ (b) $ Mar 31, 2011 $ Feb 28, 2011 $ Jan 31, 2011 $ Assets Under Management – Excluding ETF/UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives Apr 30, 2011 (a) $ (b) $ Mar 31, 2011 $ Feb 28, 2011 $ Jan 31, 2011 $ Assets Under Management – ETF, UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives Apr 30, 2011 (a) $ Mar 31, 2011 $ Feb 28, 2011 $ Jan 31, 2011 $ (a) Preliminary – subject to adjustment. (b) Preliminary - ending money market AUM includes $70.9 billion in institutional money market AUM and $4.9 billion in retail money market AUM. Invesco is a leading independent global investment manager, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in more than 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. ###
